Citation Nr: 1402675	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  12-13 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for Raynaud's syndrome.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1970 to August 1977, and from July 1979 to February 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO denied service connection for Raynaud's syndrome and PTSD.  In January 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2008.  The RO received additional private medical evidence in June 2008 and in July 2008.  The RO continued to deny the claims in a May 2012 supplemental SOC (SSOC).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2012.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  The Veteran's Virtual VA electronic file was reviewed in connection with these claims.

As a final preliminary matter, the Board notes that the issue of entitlement to service connection for radicular pain, secondary to the Veteran's service-connected lumbosacral spine degenerative disc disease, has been raised by the record, but has not been adjudicated by the RO.  See January 2007 VA treatment records.  As such, the Board does not have jurisdiction over this matterand it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished.

2.  The Veteran's currently diagnosed Raynaud's syndrome is not shown to be casually or etiologically related to any disease, injury, or incident in service.  

3.  Although the record reflects assessments of PTSD, the weight of the competent, persuasive evidence establishes that the Veteran does not meet the diagnostic criteria for PTSD and has not met them at any point pertinent to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Raynaud's syndrome are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

November 2006 and February 2007 pre-rating letters provided pertinent notice to the Veteran in connection with his claims for PTSD and Raynaud's syndrome.  Those letters indicated what information and evidence was needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letters also provided general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection is granted), as well as the type of evidence that affects those determinations.  Hence, the November 2006 and February 2007 letters meet the VCAA's content of notice and timing requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's private treatment records, VA treatment records, and a VA examination report for PTSD.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record in connection with the claims for service connection, prior to appellate consideration, is required.

The Board acknowledges that the Veteran has not been afforded an examination to obtain an opinion regarding the etiology of the Veteran's Raynaud's syndrome.  However, the Board has reviewed the record and, as explained in more detail below, finds that there is no duty to obtain a medical opinion in connection with this claim..

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 



II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A. Raynaud's Syndrome

Certain chronic diseases, including Raynaud's disease, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Consider the evidence of record in light of the above, the Board find's that the claim for service connection for Raynaud's syndrome must be denied.

The Veteran's extensive service treatment records (STRs) are negative for any complaints, findings or diagnosis of Raynaud's disease, and are also negative for any pertinent abnormalities of the extremities.  For example, an October 1982 medical examination-four months before separation from service-shows no evidence of joint pain or other indications of Raynaud's syndrome. 

The Veteran's post-service medical treatment records show that he was first diagnosed with Raynaud's syndrome in April 2006 by Dr. E.B., the Veteran's private clinician.  Treatment notes state, "his hands have felt cold a lot- get ach[]y and cold; feel cool and bluish today; appears to have raynaud's."  On January 2007 VA Agent Orange exam, the examiner noted that the Veteran had Raynaud's syndrome of an "uncertain etiology."  In December 2007, the Veteran's private clinician, Dr. M.T, stated that the Veteran was evaluated "for numbness and tingling, and Raynaud's syndrome.  His symptoms have improved.  His hands are not as cold.  He has constant low-grade aching but this is much improved from one to two years ago."  In June 2008, Dr. M.T. noted that the Veteran may have Raynaud's syndrome.  The treatment note documents the following:  "Bilateral upper extremity numbness and coldness.  He describes primarily coldness in his hands, responsive to a midmorning Vicodin.  The studies did not identify carpal tunnel syndrome, and this may represent Raynaud's phenomenon."

The above cited evidence clearly reflects that Raynaud's disease was not present during service or for many years thereafter.  Absent competent evidence indicating Raynaud's syndrome was manifested within one year of the Veteran's separation from service, service connection may not be awarded on a presumptive basis as a chronic disability defined in 38 C.F.R. § 3.309(a).  In this case, the Veteran was not diagnosed with Raynaud's syndrome until 2006-more than twenty years after separation from service-a fact that tends to weigh against a finding of  service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

As for lay assertions, here, the Veteran has not advanced any specific contentions or comment as to the onset and etiology of his Raynaud's syndrome.  He has provided only two statements mentioning his claim for service connection for Raynaud's syndrome.  In his October 2006 claim for service connection, the Veteran stated "Request a new claim for Raynaud[']s syndrome."  His January 2008 NOD states, "Veteran respectfully request to disagree with letter dated August 28, 2007 . . . for service connection of DC7117 Raynaud's Disease . . . ."  The Veteran provided no statements on his May 2012 Form 9.  

Even if the Board construes the Veteran's filing of the claim, itself, as tantamount to an implied assertion that Raynaud's syndrome is medically-related to service, on these facts, the Veteran cannot establish his claim on the basis of lay assertions, alone.  

The Veteran, as a layperson, is certainly competent to report matters within his personal knowledge-such as the occurrence of an injury, or his or her own symptoms,  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)  However, a lay person without appropriate medical training and expertise simply is not  competent to opine on more complex medical questions.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Here,as question of whether the Veteran's Raynaud's syndrome is related to service is beyond the realm of a layman's competence. lay assertions in this regard have no probative value.

Significantly, moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the Veteran's Raynaud's syndrome diagnosed many years after the Veteran's service and any incident of service.  None of the medical treatment records reflect any such opinion or even comment to that effect   As discussed above, the VA and private treatment records are either silent as to an etiology or note that the etiology is uncertain.  Significantly, neither the Veteran nor his representative has presented or identified any competent, credible evidence or opinion relating a current Raynaud's syndrome to service.  Furthermore, on this record, VA is not required to obtain a medical opinion to address the etiology of such current disability.

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the Veteran's claim for service connection for Raynaud's syndrome does not meet the fundamental requirements necessary to obtain a medical examination and/or opinion regarding the question of etiology.  Here, the Veteran has demonstrated that he has a current disability (Raynaud's syndrome), but there is no medical indication that this disability may be associated with an event, injury, or disease in service.  As previously discussed, the Veteran's STRs do not show any evidence of complaints, diagnoses, or treatment for any medical issues related to Raynaud's syndrome.  Furthermore, the Veteran does not contend that he experienced any symptoms related to Raynaud's syndrome in service or for at least twenty years after service.  The medical evidence of record shows that the Veteran has a current diagnosis of Raynaud's syndrome, but there is no indication that such disorder is in any way related to service.

On these facts, a remand of this claim to obtain a medical opinion as to the etiology of the Veteran's Raynaud's syndrome would, in essence, improperly place any examining physician in the Board's role of a fact finder.  In other words, any medical opinion that provided a nexus between the Veteran's current Raynaud's syndrome and either an undocumented incident of his military service would necessarily be based solely on speculation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (finding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

For all the foregoing reasons, the Board finds that the claim for service connection for Raynaud's syndrome must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, persuasive evidence supports this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

In this case, however, as discussed below, the Veteran has not met the first essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the applicable diagnostic criteria.   As such, further discussion of the revisions to 38 C.F.R. § 3.304 is unnecessary.

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

The Veteran's STRs are negative for any finding or diagnosis of PTSD.  In February 2007, the Veteran underwent an intake examination at the Denver Vet Clinic.  The Veteran was assessed by J.G., a Master of Social Work (MSW) intern.  The report was cosigned by a "Team Leader/Clinical Coordinator," whose signature is illegible, but is identified as a "Ph.D., MSW."  J.G. diagnosed the Veteran with PTSD.  The report discusses the Veteran's claimed in-service stressors.  The report also notes that the Veteran "experienced conflictual relationships with family and colleagues due to outbursts of anger, including verbal assaults.  [A]dditional PTSD [symptoms] present include isolation, inability to sleep."  

In May 2007, the Veteran underwent a VA PTSD examination.  The examiner, a licensed psychiatrist, discussed the Veteran's active service and possible stressors, and specifically considered all the criteria necessary for a diagnosis of PTSD.  Following examination of the Veteran and an in-depth discussion of the records of evidence, the examiner found that the Veteran did not meet the diagnostic criteria for PTSD, and there was no indication that his claimed exposure to stressors in service had been linked to his psychiatric symptoms.  The examiner diagnosed the Veteran with an "adjustment disorder with disturbance of mood and conduct, not of service origin."  The examiner found:

This veteran has a stressor, or perhaps [two], from Vietnam, and he has a Combat Infantry Badge.  However, I do not find the full symptomatology of PTSD prese[n]t at the time of this examination.  The veteran has moved around a great deal in his life, and forming attachments and starting new and different situations is something that he has had to do from an early time, and it would not be unusual that he would perhaps not form friends readily because he might lose them.  Additionally, his irritability does not seem to have anything to do with his military experience.  It has, rather, to do with his somewhat compulsive personality organization and his orderliness and lack of order in his wife's personal style, but this was not responsible for the veteran's first divorce, as far as I can tell, which had more to do with his being absent from the home because of his military responsibilities (a common event in military families).

Private treatment records dated between December 2007 and June 2008 note that the Veteran has a diagnosis of PTSD.  However, there is no discussion of the basis for the diagnosis.

The above-cited evidence reflects that the record contains conflicting medical opinions on the question of whether the Veteran has met the diagnostic criteria for PTSD.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the May 2007 VA examination report is the most probative medical evidence on the question of whether the Veteran meets the full criteria for a PTSD diagnosis.  The May 2007 examiner conducted an in-depth interview with the Veteran, and completed an extensive report detailing the Veteran's social and psychological history.  The examiner reviewed the Veteran's claims file, described his symptoms, and provided reasoned analyses pursuant to the specific diagnostic criteria set forth in the DSM-IV.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  The February 2007 examination report contains fewer details as to the Veteran's treatment history, and there is no indication that the MSW intern reviewed the claims file.

Further, the Board finds that the May 2007 examiner is more qualified than the February 2007 examiner to make a PTSD diagnosis.  According to VBA Fast Letter 06-03 (March 15, 2006), only mental health professionals with certain credentials are qualified to perform initial C&P mental disorder examinations to ensure that examination providers are competent to provide findings and opinions that are valid and necessary for rating purposes.  More specifically, licensed doctorate-level psychologists, doctorate-level mental health providers under the close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist, psychiatry residents under the close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist, and clinical or counseling psychologists completing a one-year internship or residency (for purposes of a doctorate-level degree) under the close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist are so qualified.  "Close supervision" means that the supervising psychiatrist or psychologist met with the veteran and conferred with the examining mental health professional in providing the diagnosis and the final assessment.  The supervising psychiatrist or psychologist must co-sign the examination report.  

In this case, the May 2007 examiner is a licensed psychiatrist, and is, thus, qualified to perform an initial C&P mental disorder examination.  In contrast, the February 2007 examiner was an MSW intern.  Although the February 2007 examination report was co-signed by a doctorate-level clinician, it is unclear whether the intern was under close supervision by that clinician.  For the foregoing reasons, the Board finds the May 2007 VA examiner's opinion on the matter of a PTSD diagnosis more probative than the February 2007 intern's opinion.

In addition to the above, the Board has considered the Veteran's assertions that he has PTSD.  Although, as indicated above, lay persons are competent to provide opinions on some medical issues, the specific issue of whether the Veteran currently has PTSD falls outside the realm of common knowledge of a lay person.  Here, the Veteran is not competent to address the complex medical question of whether he meets the diagnosis has PTSD, as this requires medical training, knowledge, and expertise.  See Jandreau, 492 F.3d at 1377.  As such, any lay assertions in this regard have no probative value.  

As the preponderance of the competent, probative evidence establishes that the first, essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the DSM-IV-is not met, service connection for PTSD cannot be established; hence, the Board need not address the remaining criteria for service connection for PTSD.  See 38 C.F.R. § 3.304(f).

As there is no reasonable doubt to be resolved in the Veteran's favor, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for Raynaud's syndrome is denied.

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


